DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,916,997 to Morihana et al. (Morihana) in view of US Patent 8,596,312 to Natsume et al. (Natsume).
Regarding claims 1-4, Morihana discloses a purge nozzle (11) module for a load port (1), comprising: a nozzle body (14 and 15 combine to form the nozzle body) with a purge hole (13) formed at a center thereof; and a vacuum pad (formed by 17 and 19; when combined with the 
Regarding claim 5, Morihana discloses the vacuum pad further includes a pair of sidewalls (19a and 19c) spaced apart from each other by a predetermined distance along a 
Regarding claim 6, Morihana discloses the pair of sidewalls form concentric circles having different diameters with respect to the through hole as a center (Figs. 3 and 5).
Regarding claim 7, Morihana discloses the nozzle body comprises a base member (14) with the gas injection hole formed one side thereof (as modified above in view of Natsume, the injection hole is on the side rather than the bottom), and a support member (15) which is combined with the base member (Fig. 3), has the purge hole connected to the gas injection hole formed through a middle thereof (Fig. 3), and is combined with the vacuum pad at an upper side thereof (Fig. 3).
Regarding claim 8, Natsume discloses the nozzle body further comprises: at least one exhaust hole (544) spaced apart from the gas injection hole (543) by a predetermined gap (Fig. 7); and a second vacuum exhaust hole (545) formed through a side of the purge hole (formed at the lower side of purge hole 552) and connected with the exhaust hole (Fig. 7).  These limitations would be included in the combination as set forth above).
Regarding claim 9, Morihana discloses the nozzle body further comprises: a combining member (12) combined to a stage to surround an outer side of an upper end of the base member (Fig. 3) and to guide a lifting direction of the base member (nozzle holder 12 guides movement of the nozzle).

Regarding claim 11, Morihana discloses the base member comprises: a first boss (the protruding portion of threads 14b) protruding upward from a center of the first seating groove (the indent portion of the threads) to be connected to the gas injection hole and having a hollow (the interior space forming the purge passage).
Regarding claim 12, Natsume discloses the base member (54) further comprises at least one exhaust hole (544) formed spaced apart from the gas injection hole (543) by a predetermined gap (Fig. 7), and a first vacuum exhaust hole (546) formed at a side of the first boss to be connected to the exhaust hole (Fig. 7).  These limitations would be included in the combination set forth above.
Regarding claim 13, Morihana discloses the base member further comprises a pair of wing portions (shown at the lower end of body 14 in Fig. 3) protruding from both sides of the body.
Regarding claim 14, Morihana does not disclose the base member further comprises a guide pin installed vertically through the wing portion; and an elastic member installed to surround a lower end of the guide pin to elastically support the base member.  However, applicant is given official notice that pins and elastic members are known in the art for connecting movable parts in a controlled manner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 15, Morihana discloses the support member comprises a seating portion (16b) inserted into the first seating groove (Fig. 3), an extending portion (the widened portion just above portion 16b, where O-ring 18 is seated) formed to extend a width of the seating portion at an upper portion of the seating portion (Fig. 3), and a second seating groove (the space between walls 19a and 19c) formed on an upper surface of the extending portion and into which the vacuum pad is inserted (Fig. 3).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited documents do not disclose, in combination with the claimed invention as a whole, a first boss protruding upward from a center of the first seating groove to be connected to the gas injection hole and having a hollow, and wherein the support member further comprises a second boss protruding upward from a center of the second seating groove and having the purge hole into which the first boss is inserted.  Further, the cited documents do not disclose, in combination with the claimed invention as a whole, the combining member comprises: a combining body having a rectangular plate shape; a receiving hole formed through the combining body; and a plurality of guide pin grooves formed on a bottom surface of the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents disclose additional purge nozzles which are related to applicant’s disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        March 15, 2021